DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geo et.al. (US 20130163664) (Liwei Guo).
Regarding Claim1, Guo discloses a method of visual media processing, comprising: applying, during a conversion between a current visual media block and a bitstream representation of the current visual media block, to the current visual media block, a partitioning process that splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a size different from that of another sub-block, wherein a size of the current visual media block is M.times.N, wherein M and N are positive integers of power of 2 [See Paragraphs 137-160 and Figs 6-9]; and performing the conversion based on the four sub-blocks and the partitioning process, wherein, in a case that the partitioning process is allowed for a depth/level, an indication of the usage of a corresponding partition structure is signaled [See 159-170].
Regarding Claims 2 and 15, Guo discloses wherein sizes of the four sub-blocks are M1.times.N, wherein i=1, 2, 3, 4, and wherein M1+M2+M3+M4=M [See Paragraphs 137-149 and Figs 6-9];
 Regarding Claims 3 and 16, Guo discloses wherein sizes of the four sub-blocks are M.times.N1, wherein i=1, 2, 3, 4, and wherein N1+N2+N3+N4=N. [See Paragraphs 137-149 and Figs 6-9];
 Regarding Claims 4 and 17, Guo discloses wherein M1, M2, M3 and M4 are different from each other [See Paragraphs 137-160 and Figs 6-9];
 	Regarding Claims 5 and 18, Guo discloses wherein N1, N2, N3 and N4 are different from each other [See Paragraphs 137-149 and Figs 6-9];
 Regarding Claim 6, Guo discloses wherein a first size of a first sub-block and a second sub-block of the four sub-blocks is (M*w0/w).times.(N*h0/h), and wherein a second size of a third sub-block and a fourth sub-block of the four blocks is (M*(w-w0)/w).times.(N*(h-h0)/h), wherein w, h, w0 and h0 are positive integers, and wherein w0.ltoreq.w and h0.ltoreq.h. [See Paragraphs 155-162 and Figs 6-9].
Regarding Claim 13, Guo discloses wherein the current visual media block comprises a video block [See abstract and Paragraphs 88-111 and Figs. 2-3].
Regarding claim 14, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 19, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 20, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Geo et.al. (US 20130163664) (Liwei Guo) in view of  Lee  (US 20190313129) (Bae Keun Lee).
Regarding Claim 7, Guo doesn’t explicitly disclose wherein w0=1, w=2, h0=1 and h=4. 
However, Lee discloses wherein w0=1, w=2, h0=1 and h=4 [See Paragraphs 167-180 Fig. 10-12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Guo to add the teachings in Lee as above, to provide a method that improved efficiently video coding by current block of the image is divided into four partitions when execution of quad-tree division on the current block is determined on the basis of the vertical line and the horizontal line in the image[See Lee abstract].
 Regarding Claim 8, Guo doesn’t explicitly disclose wherein h0=1, h=2, w0=1 and w=4. 
However, Lee discloses wherein h0=1, h=2, w0=1 and w=4 [See Paragraphs 167-180 Fig. 10-12]. 
See Lee abstract].
 Regarding Claim 9, Guo doesn’t explicitly disclose wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the four sub-blocks have dimensions H/4.times.W, H/2.times.W/2, H/2.times.W/2 and H/4.times.W. 
However, Lee discloses wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the four sub-blocks have dimensions H/4.times.W, H/2.times.W/2, H/2.times.W/2 and H/4.times.W [See Paragraphs 167-180 Fig. 10-12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Guo to add the teachings in Lee as above, to provide a method that improved efficiently video coding by current block of the image is divided into four partitions when execution of quad-tree division on the current block is determined on the basis of the vertical line and the horizontal line in the image[See Lee abstract].
 	Regarding Claim 10, Guo doesn’t explicitly disclose wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: (i) top-left coordinate (x, y) with dimensions H/4.times.W;  (ii) top-left coordinate (x, y+H/4) with dimensions H/2.times.W/2;  (iii) top-left coordinate (x+W/2, y+H/4) with dimensions  H/2.times.W/2;  and (iv) top-left coordinate (x, y+3.times.H/4) with dimensions H/4.times.W.

H/2.times.W/2;  and (iv) top-left coordinate (x, y+3.times.H/4) with dimensions H/4.times.W [See Paragraphs 167-180 Fig. 10-12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Guo to add the teachings in Lee as above, to provide a method that improved efficiently video coding by current block of the image is divided into four partitions when execution of quad-tree division on the current block is determined on the basis of the vertical line and the horizontal line in the image[See Lee abstract].
 Regarding Claim 11, Guo doesn’t explicitly disclose wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the four sub-blocks have dimensions H.times.W/4, H/2.times.W/2, H/2.times.W/2 and H.times.W/4
However, Lee discloses wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the four sub-blocks have dimensions H.times.W/4, H/2.times.W/2, H/2.times.W/2 and H.times.W/4 [See Paragraphs 167-180 Fig. 10-12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Guo to add the teachings in Lee as above, to provide a method that improved efficiently video coding by current block of the image is divided into four partitions when execution of quad-tree division on the current block is determined on the basis of the vertical line and the horizontal line in the image[See Lee abstract].
Regarding Claim 12, Guo doesn’t explicitly disclose wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: (i) top-left coordinate (x, y) with dimensions H.times.W/4;  (ii) top-left coordinate (x+W/4, y) with dimensions H/2.times.W/2;  (iii) top-left coordinate (x+W/4, y+H/2) with dimensions H/2.times.W/2;  and (iv) top-left coordinate (x+3.times.W/4, y) with dimensions H.times.W/4. 
However, Lee discloses wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: (i) top-left coordinate (x, y) with dimensions H.times.W/4;  (ii) top-left coordinate (x+W/4, y) with dimensions H/2.times.W/2;  (iii) top-left coordinate (x+W/4, y+H/2) with dimensions H/2.times.W/2;  and (iv) top-left coordinate (x+3.times.W/4, y) with dimensions H.times.W/4 [See Paragraphs 167-180 Fig. 10-12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Guo to add the teachings in Lee as above, to provide a method that improved efficiently video coding by current block of the image is divided into four partitions when execution of quad-tree division on the current block is determined on the basis of the vertical line and the horizontal line in the image[See Lee abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487